                                                       Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 1 of 96 Page ID #:2674




                                                                                   1   SPERTUS, LANDES & UMHOFER, LLP
                                                                                       Matthew Donald Umhofer (SBN 206607)
                                                                                   2   Elizabeth A. Mitchell (SBN 251139)
                                                                                       617 W. 7th Street, Suite 200
                                                                                   3   Los Angeles, California 90017
                                                                                       Telephone: (213) 205-6520
                                                                                   4   Facsimile: (213) 205-6521
                                                                                       mumhofer@spertuslaw.com
                                                                                   5   emitchell@spertuslaw.com
                                                                                   6
                                                                                       Attorneys for Plaintiffs
                                                                                   7
                                                                                   8                           UNITED STATES DISTRICT COURT
                                                                                   9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                  10
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                        LA ALLIANCE FOR HUMAN                      Case No. 2:20-cv-02291 DOC-KES
                                                                                  11    RIGHTS, an unincorporated
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                        association, JOSEPH BURK,
                                            LOS ANGELES, CA 90025




                                                                                  12    HARRY TASHDJIAN, KARYN                     NOTICE OF ERRATA TO
                                                                                        PINSKY, CHARLES MALOW,                     PLAINTIFFS’ STATUS REPORT,
                                                                                  13    CHARLES VAN SCOY, GEORGE                   ATTACHING EXHIBITS A-D
                                                                                        FREM, GARY WHITTER, and
                                                                                  14    LEANDRO SUAREZ, individuals,               Hearing Date: September 17, 2020
                                                                                                                                   Time: 10:00am
                                                                                  15                           Plaintiffs,         Room: 200 N. Spring Street, Los
                                                                                                                                   Angeles, CA 90012
                                                                                  16          v.
                                                                                  17    CITY OF LOS ANGELES, a
                                                                                        municipal entity; COUNTY OF LOS
                                                                                  18    ANGELES, a municipal entity; and
                                                                                        DOES 1 through 200 inclusive,
                                                                                  19
                                                                                                               Defendants.
                                                                                  20
                                                                                  21
                                                                                  22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                                  23   ATTORNEYS OF RECORD:
                                                                                  24         Plaintiffs hereby submit the following status report specifically to address
                                                                                  25   the high estimated cost of proposed interim shelter programs due to extreme
                                                                                  26   infrastructure costs.
                                                                                  27
                                                                                  28
                                                                                                                               1
                                                                                                                  PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 2 of 96 Page ID #:2675




                                                                                   1         Plaintiffs applaud the agreements reached by the City and County to
                                                                                   2   provide an additional 6700 beds over the next 16 months, with funding for five
                                                                                   3   years thereafter. The efforts by certain individual councilmembers to move with
                                                                                   4   alacrity to provide those much-needed beds and resources are laudable. Every
                                                                                   5   new bed is a life renewed, and very possibly a life saved.
                                                                                   6         However, such programs must be implemented in the most cost-effective
                                                                                   7   manner possible, to ensure limited resources are able to do the most good. For
                                                                                   8   decades Angelenos have watched their local government spend astronomical
                                                                                   9   amounts of money to provide too little relief for too many. Year after year the
                                                                                  10   budget to address homelessness increases, and year after year the City’s homeless
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11   population continues to grow, along with it devastation, disease, mental illness,
                                        1990 SOUTH BUNDY DR., SUITE 705
                                            LOS ANGELES, CA 90025




                                                                                  12   crime, fires, unusable sidewalks, and death.
                                                                                  13         Now, with a massive budget crisis, requiring public employees to take
                                                                                  14   furlough days and the city otherwise cutting crucial services, it is imperative that
                                                                                  15   funds spent on homeless projects are done as economically as possible. To that
                                                                                  16   extent, utilizing Pallet shelters in available parking lots and unused or underused
                                                                                  17   city property is a good and fair use of public funds, due to the low cost, durable
                                                                                  18   quality, and expeditious construction of the structures. However, the estimated
                                                                                  19   cost of infrastructure to support these shelters in Los Angeles is nothing
                                                                                  20   short of outrageous.
                                                                                  21         Utilizing the estimates provided by the City Administrative Officer on
                                                                                  22   August 12, 2020 and September 2, 2020, attached hereto as Exhibit A and B,
                                                                                  23   recognizing that each structure provides for two beds, as described in the
                                                                                  24   Alexandria Park Pallet Project and Chandler Pallet Project engineering plans,
                                                                                  25   attached hereto as Exhibit C and D respectfully, and that each shelter is provided
                                                                                  26   at a cost of only $8,332/shelter (for double occupancy), the per-bed and per-
                                                                                  27
                                                                                  28
                                                                                                                            2
                                                                                                               PLAINTIFFS’ STATUS REPORT
                                                       Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 3 of 96 Page ID #:2676




                                                                                   1   shelter rate are several times higher than any other municipality or agency that
                                                                                   2   has utilized these same structures.
                                                                                   3         Below are the estimated costs provided by the City for the four currently
                                                                                   4   planned Pallet programs:
                                                                                   5
                                                                                   6           CD Site                                  Beds     Cost
                                                                                   7           2     11471 Chandler Blvd                75       $4,933,700
                                                                                   8           2     6099 Laurel Canyon                 200      $8,456,300
                                                                                   9           3     19020-19040 W. Vanowen St.         100      $3,388,900
                                                                                  10
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                               15    1221 S. Figueroa Place             150      $5,235,835
Spertus, Landes & Umhofer, LLP




                                                                                  11
                                        1990 SOUTH BUNDY DR., SUITE 705
                                            LOS ANGELES, CA 90025




                                                                                  12         That’s an average per-bed rate of $41,932.83. No other program
                                                                                  13   utilizing these structures has anywhere close to that same per-bed rate. See
                                                                                  14   Figure A on following page. By way of example, the City of Riverside placed
                                                                                  15   these structures for an average per bed rate of $8,252. A private farm on
                                                                                  16   Oahu placed these structures for $7,893 per bed, utilizing an older cheaper
                                                                                  17   model and getting much infrastructure work donated by local partners. The most
                                                                                  18   expensive comparison was the County of Sonoma which created a Pallet
                                                                                  19   community for $26,534 per bed but was only placing a single individual per
                                                                                  20   shelter. Had they double-bunked like Los Angeles to provide an apples-to-apples
                                                                                  21   comparison, it would represent a cost of only $14,875 per bed. 1
                                                                                  22         The blame does not lie with Pallet shelters, which provide cost-effective
                                                                                  23   emergency options, but rather with the bloated budget and burdensome process
                                                                                  24   the City has developed for these projects.
                                                                                  25
                                                                                  26
                                                                                  27   1
                                                                                        In each location, including the City of LA, the land has been donated,
                                                                                       government-owned or otherwise free. The high cost of land in Los Angeles
                                                                                  28   cannot be used as an excuse for these exorbitant costs.
                                                                                                                                3
                                                                                                               PLAINTIFFS’ STATUS REPORT
                     Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 4 of 96 Page ID #:2677



                                                                                                                Per-
                                           # of    # of   Total                       Shelter    Site
Project                  City                                   Location Type                                   Shelter         Per-Bed cost
                                           64s     100s   Beds                        Cost       Infrastructure
                                                                                                                cost
                                                                 Parking Lot /
Housing Matters          Santa Cruz, CA      30       0     32                         $80,801             $0       $2,693            $2,525
                                                                 Existing Shelter
Poverello House          Fresno, CA           0      30    120   Unk                  $299,568        $55,000     $11,819             $2,955
City of Santa Cruz       Santa Cruz, CA      15       0     60   Parking lot          $213,598             $0     $14,240             $3,560
Private Oahu Farm        Waimanalo, HI        7       0      7   Farm                  $53,751         $1,500      $7,893             $7,893
                                                                 Parking Lot /
City of Riverside        Riverside, CA       30       0     60                        $205,100      $290,000 2    $16,503             $8,252
                                                                 Existing Shelter
                                                                 Parking Lot/Sprung
City of Tacoma           Tacoma, WA          58       0    232                        $392,433    $2,300,000 3            n/a        $11,605
                                                                 Tent
County of Sonoma         Santa Rosa, CA      56      10     74   Parking Lot          $438,514     $1,525,000     $29,750           $26,534 4
City of Los Angeles
                         Los Angeles, CA     52       0    104 Vacant Lot             $433,264     $2,955,636     $65,171            $32,586
(Van Owen)
City of Los Angeles
                         Los Angeles, CA    100       0    200 Park                   $833,200     $7,623,100     $84,563            $42,282
(Alexandria)
City of Los Angeles
                         Los Angeles, CA     33       0     66 Vacant Lot             $274,956     $4,658,744    $149,506            $74,753
(Chandler)
City of Los Angeles
                         Los Angeles, CA     75       0    150 Vacant Lot             $624,900     $4,610,935     $69,811            $34,906
(S. Figueroa)
                                                              FIGURE A




     2
         Infrastructure estimate; final cost TBD
     3
         Infrastructure cost included $2m Sprung Structure
     4
         Single-bunk in 64 square foot structure; double bunking would reduce to $14,875 per bed
                                                       Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 5 of 96 Page ID #:2678




                                                                                   1   The cost-drivers for this project must be identified and reduced or eliminated to
                                                                                   2   make such projects feasible and used at scale.
                                                                                   3
                                                                                             Among other inquiries, the following issues must be identified:
                                                                                   4
                                                                                             - Utility Connection rates and charges
                                                                                   5
                                                                                                    o Market-rate or reduced?
                                                                                   6
                                                                                                    o Has Solar Power been explored?
                                                                                   7
                                                                                                    o Has Department of Water and Power been contacted to reduce or
                                                                                   8
                                                                                                       waive fees?
                                                                                   9
                                                                                             - Building Code standard (permanent vs emergency)
                                                                                  10
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                             - Siting costs (leveling, paving)
                                                                                  11
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                             - Fire life safety standards
                                            LOS ANGELES, CA 90025




                                                                                  12
                                                                                                    o Spacing (6 feet vs. 10 feet)
                                                                                  13
                                                                                             - General Contractor surcharges and fees
                                                                                  14
                                                                                             - Can labor be produced on a volunteer or reduced-cost basis?
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                       Respectfully submitted,
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                       Dated: September 8, 2020                  /s/ Elizabeth A. Mitchell
                                                                                  21                                             SPERTUS, LANDES & UMHOFER, LLP
                                                                                  22                                             Matthew Donald Umhofer (SBN 206607)
                                                                                                                                 Elizabeth A. Mitchell (SBN 251139)
                                                                                  23
                                                                                  24                                             Attorneys for Plaintiffs

                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                                                         5
                                                                                                             REQUEST FOR STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 6 of 96 Page ID #:2679




                         Exhibit A
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 7 of 96 Page ID #:2680



REPORT      from




               OFFICE OF THE CITY ADMINISTRATIVE OFFICER


Date:          August 12, 2020                                              CAO File No.        0220-05734-0002
                                                                            Council File No.    20-0841
                                                                                                20-0687
                                                                                                20-0941
                                                                            Council District:   All
To:            The City Council                              AT         r


From:          Richard H. Llewellyn, Jr., city Administrative Officer

Reference:     Homeless Roadmap

Subject:       Proposed Strategy and Funding Recommendations on COVID-19 Homelessness
               Roadmap - REVISED



SUMMARY

On July 1, 2020, Council Motion (Martinez-Price; C.F. 20-0841) was approved, which reserves up
to $100 million of COVID-19 Federal Relief Fund to implement the COVD-19 Homelessness
Roadmap. The motion directed the City Administrative Officer (CAO), with the assistance of the
Chief Legislative Analyst (CLA) , the Bureau of Engineering (BOE) , the Department of General
Services (GSD), the Housing and Community Investment Department (HCID), and the Los Angeles
Homeless Services Authority (LAHSA), to report back within 30 days on the overall plan, including
the estimated cost and strategies for implementing the plan, including a status update of
Proposition HHH projects that would contribute to this effort and recommendations to ensure that
these projects stay on track.                                                                                     i

This report provides the status of the overall Homelessness Roadmap plan, cost estimates for
implementation and funding recommendations. This report also includes the recommendations
included in the Council Motion (Cedillo-Martinez; C.F. 20-0941) report on the State of California
Homekey Notice of Funding Availability.


RECOMMENDATIONS

That the City Council, subject to approval by the Mayor.

      1. APPROVE the use of the City-owned site at 19020-19040 West Vanowen Street in Council
         District 3 for a pallet shelter;

      2. APPROVE $16,778,900 for the construction of the following three (3) pallet shelters:
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 8 of 96 Page ID #:2681


                                                                 CAO File No.                 PAGE
                                                                 0220-05734-0002
                                                                                                     2


       CD      Site                            Number of Beds         Amount
       2       11471 Chandler Blvd             66                     $4,933,700
       2       6099 Laurel Canyon              200                    $8,456,300
       3       19020-19040 W Vanowen Street    104                    $3,388,900


           a. ALLOCATE $16,628,900 from the COVID-19 Federal Relief Fund No. 63M,
              Department No. 10, Account No. 10T695 as follows. Eligible costs incurred from
              these allocations will be reimbursed from the COVID-19 Federal Relief Fund,
                 i.  $4,883,700 to COVID-19 Federal Relief Fund No. 63M, Capital Improvement
                     Expenditure Program (CIEP) No. 54, Account No. 54TXXX, 11471 Chandler
                     Blvd.;
                ir. $8,406,300 to COVID-19 Federal Relief Fund No. 63M, CIEP No. 54, Account
                     No. 54TXXX, 6099 Laurel Canyon; and
                m.  $3,338,900 to COVID-19 Federal Relief Fund No. 63M., CIEP No. 54 Account.

           b. REPROGRAM $150,000 from the Engineering Special Services Fund No. 682,
              Department No. 50, Account No. 50RVDI, Crisis Bridge Housing Facilities - Various
              Engineering Services as follows. Eligible costs incurred from these allocations will be
              reimbursed from the Homeless Emergency Aid Program (HEAP) Grant Special Fund.
                 i. $50,000 to HEAP Grant Special Fund No. 60P, CIEP No. 54, Account No.
                    54TXXX, 11471 Chandler Blvd.;
                ii, $50,000 to HEAP Special Fund Grant Fund No. 60P, CIEP No. 54, Account
                    No. 54TXXX, 6099 Laurel Canyon; and
               in.  $50,000 to HEAP Special Fund Grant Fund No. 60P, CIEP No. 54, Account
                    No.54TXXX, 19020-19040 Vanowen Street.

  3. APPROVE $12,000,000 in COVID-19 Federal Relief Funds for the construction of new
     interim housing beds;
         a. Allocate $12,000,000 in COVID-19 Federal Relief Funds to No. 63M Department No.
            10, Account No. 10T695.

  4. APPROVE $97,165,429 in Emergency Solutions Grant-COVID funds for Rapid Rehousing
     and Shared Housing as outlined in this report;

  5. APPROVE $3,951,600 in Emergency Solutions Grant - COVID funds for leasing of interim
     units for people experiencing homelessness;

  6. APPROVE $2,449,650 in Emergency Solutions Grant - COVID funds for outreach to the
     plan’s target population;

  7. DIRECT the Los Angeles Homeless Services Authority to expend the Emergency Solutions
     Grant - COVID as outlined in this report;
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 9 of 96 Page ID #:2682


                                                                CAO File No.                 PAGE
                                                                0220-05734-0002
                                                                                                    3


  8. DIRECT the General Manager of the Housing and Community Investment, or designee, to
     develop the Emergency Solutions Grant-COVID Consolidated Plan amendment and post for
     public comment immediately following the approval of this report;

  9. AUTHORIZE the City Administrative Officer to apply on behalf of the City to the State of
     California Homekey Notice of Funding Availability, with the Housing Authority of the City of
     Los Angeles serving as the lead applicant, for a maximum award of $265 million; $250
     million for capital and $15 million in operating subsidies. The City will prioritize properties
     that:
         a. may be occupied within 90 days for interim housing
         b. have minimal or no rehabilitation needs for operation as interim housing; and
         c. could be converted to permanent housing units within three (3) to five (5) years.

  10.AUTHORIZE the City Administrative Officer to enter into an Agreement, reviewed and
     approved by the City Attorney, with the Housing Authority of the City of Los Angeies outlining
     the roles and responsibilities as co-applicants to the State of California Homekey Notice of
     Funding Availability;

  11. APPROVE up to $150 million in COVID-19 Federal Relief Fund monies for the matching
     funds for successful Homekey applications;

  12. AUTHORIZE the City Administrative Officer to transfer up $150 million in COVID-19 Federal
     Relief Fund to the Housing Authority of the City of Los Angeles to ensure the timely
     acquisition of all approved Homekey applications;

  13. APPROVE $30,000,000 in Emergency Solutions Grant - COVID to fund urgent rehabilitation
     of successful Homekey projects;

  14.APPROVE $100,000 from COVID-19 Federal Relief Fund No. 63M, Department No. 10
     Account No. 10T695 to the Department of General Services, No. 40, General Fund 100,
     Account No. 003040, Contractual Services to conduct appraisals on approved Homekey
     properties;

  15.AUTHORIZE the City Administrative Officer, with the assistance of the Housing and
     Community Investment Department, to issue a Request for Proposals to select qualified
     owner/operators for approved Homekey properties;

  16. REQUEST that the City Attorney work with the City Administrative Officer, with the
     assistance of the Housing and Community Investment Department, to develop a deed of
     trust, regulatory agreement and any other necessary legal document to transfer ownership
     of approved Homekey properties to the selected owner/operators ensuring the City's
     interests and the sites’ use meet the goals of the City and the Homekey Program;
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 10 of 96 Page ID
                                     #:2683

                                                                 CAO File No.                    PAGE
                                                                 0220-05734-0002
                                                                                                        4


    17. REQUEST that Housing Authority of the City of Los Angeles lease the units it acquires under
       the Homekey program in compliance with the Homelessness Roadmap Plan;

    18.APPROVE $8,103,000 in Los Angeles County sen/ice commitment funds for eight (8)
       months of funding 740 new interim beds, November 1, 2020 - June 30, 2021;

    19.APPROVE $10,950,000 in Los Angeles County service commitment funds for eight (8)
       months of funding up to 1,000 new Homekey interim units November 1, 2020 - June 30,
       2021;

    20.APPROVE $6,570,000 in Los Angeles County sen/ice commitment funds for eight (8)
       months of funding up to 600 leased units November 1,2020 - June 30, 2021;

    21.APPROVE $698,700 from the Los Angeles County service commitment for the following
       sites for overnight safe parking, for 10 months, September 1 to June 30, 2021;


                                 Council                       Proposed No.
No     Location                  District     Ownership          of Spaces         Proposed Funding

1      7128 Jordan Ave.             3       Public - LADOT                 25               $205,500

       11000 National Blvd.                 Private - Church
2                                   5                                      30                $246,60

       4301 S Central Ave.
3                                   g       Public - GSD                   10                $82,200

       2444-2450 S. Crenshaw
4      Blvd.                        10      Public - HCID                  10                $82,200

                                            Private - Church
5     20440 Lassen St.              12                                     10                $82,200


    22. DIRECT the Los Angeles Homeless Services Authority to work with the Council Offices
       outlined in recommendation 21 to identify service providers for these safe parking sites;

    23. DIRECT the Housing and Community Investment Department, with the assistance of the
       City Homeless Coordinator, to negotiate a contract with the Los Angeles Homeless Services
       Authority for Rapid Rehousing and Shared Housing that includes:
                  i. Require service providers to:
                        1. Assess and enroll (intake) any individual seeking assistance into the
                            Coordinated Entry System (CES), whether or not assistance is readily
                            available at the time it is requested;
   Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 11 of 96 Page ID
                                    #:2684

                                                                  CAO File No.                 PAGE
                                                                  0220-05734-0002
                                                                                                      5

                         2 Submit invoices for reimbursement within two (2) weeks of the end of
                          .


                            the reporting period; and
                         3. Submit performance data on a monthly basis describing program
                            enrollments, placements, housing retention, and funds expended by
                            program pathway.

                 n.   Instruct the Los Angeles Homeless Service Agency to report to the City
                      Administrative Officer's City Homeless Coordinator monthly on program
                      performance, Citywide, by Council District and by service provider, including
                      enrollments, placements, housing retention, and funds expended for each
                      housing pathway.

   24. DIRECT the General Manager of the Housing and          Community Investment Department or
      designee, with the assistance of the City Homeless      Coordinator, negotiate a contract with
      the Los Angeles Homeless Services Authority for         Outreach for this plan, which clearly
      outlines target areas and coordinates and tracks the    placement process monthly;

   25. DIRECT the City Administrative Officer to make funding recommendations as projects are
      ready for implementation, via motion or report;

   26. INSTRUCT the General Manager of the Housing and Community Investment Department
      or designee, to amend the necessary contracts with the Los Angeles Homeless Services
      Authority for the Emergency Solutions Grant - COVID funding and the Los Angele County
      service commitment approved in this report; and

   27. AUTHORIZE the City Administrative Officer to:
         a. Prepare Controller Instructions or make necessary technical adjustments, including
            to the names of the Special Fund accounts recommended for this report, consistent
            with the Mayor and Council action in this matter, and authorize the Controller to
            implement these instructions; and
         b. Prepare any additional Controller instructions to reimburse City Departments for their
            accrued labor, material or permit costs related to projects in this report consistent with
            the Mayor and Council action on this matter and authorize the Controller to implement
            these instructions.


DISCUSSION


CITY’S COMMITMENT TO THE HOMELESSNESS ROADMAP

The City of Los Angeles (City) reached an agreement with the County of Los Angeles (County) on
June 16, 2020, to develop an additional 6,700 homeless interventions to address the COVID-19
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 12 of 96 Page ID
                                     #:2685

                                                                           CAO File No.                      PAGE
                                                                           0220-05734-0002
                                                                                                                    6

emergency within 18 months. This agreement includes:
        * 700 beds in existing agreements with the County within 10 months;
        • 5,300 new beds within 10 months; and
        » 700 new beds within 18 months.

6,000 of these beds must be new beds, which are not included in any existing agreements between
the City and the County. The County has committed to providing $60 million in services over five
(5) years for a total of $300 million or half of the estimated $600 million cost for these beds over
the five (5) year term of the agreement. The target population for this effort includes:

             •   People experiencing homelessness and living in the City within 500 feet of freeway
                 overpasses, underpasses and ramps;
             *   People experiencing homelessness within the City who are 65 years of age or older;
                 and
             ■   Other vulnerable people experiencing homelessness within the City of Los Angeles.


MEETING THE 6,700 COMMITMENT AND ESTIMATED COST

The CAO and CLA have been working with each Council Office to develop district-specific plans,
which outline specific interventions to address the 6,700 commitment. These plans will continue to
evolve as new interventions are identified and sites under review for use are cleared and/or
developed. The City will have to use every available resource at its disposal to meet this
commitment including Rapid Rehousing and Shared Housing, Interim Housing, Leasing,
Acquisition, Safe Parking, as well as the City’s on-going investment in new permanent and
affordable housing, not included in existing County contracts.

It is important to note that other than the permanent housing units in the plan, every intervention
will have turnover as individuals are placed in permanent housing solutions. As such, these new
interventions will serve more people than the slated 6,000 people over the term of the agreement.

The proposed plan to meet the unit commitment is outlined in Table 1 below (Attachment 1). This
plan provides a unit cushion in case proposed interventions are not feasible and the City has to
quickly shift to more viable options.

Table 1: Proposed Plan
                                                                Net New Cost** By Fiscal Year (FY)
Type of             Number Estimated
Unit/Intervention   of Units Capital Cost   2020-21      2021-2022    2022-23      2023-24      2024-25     Total Cost
New Interim
Housing Beds
- ABH Beds
                      842      34,201,320   19,721,755   18,439,800   18,439,800   18,439,800   18,439,800 $127,682,275
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 13 of 96 Page ID
                                     #:2686

                                                                                       CAO File No.                           PAGE
                                                                                       0220-05734-0002
                                                                                                                                     7

- Other Interim Beds
(Including Pallet
Shelters)*              740        34,500,000      8,103,000     12,154,500       12,154,500    12,154,500    12,154,500      $91,221,000
New permanent
housing units/not
included in
existing County
Contracts               908        136,200,000              0                0             0             0               0   $136,200,000
Acquisition
Operations*             1,000     150,000,000    10,950,000      16,425,000      16,425,000     16,425,000   16,425,000 $226,650,000
Rapid
Rehousing/Shared
Housing                3,000               N/A    52,160,787    29,960,444        8,696,350      6,347,848               0    $97,165,429
Leased
Facilities*

- Leasing               600                        3,951,600      5,927,400       5,927,400      5,927,400   5,927,400        $27,661,200
                                           N/A
- Operating             513
                                                   6,570,000    $9,855,000        9,855,000      9,855,000   9,855,000        $45,990,000

Safe Parking
                        513                N/A    $3,744,900    $5,617,350       $5,617,350     $5,617,350   $5,617,350       $26,214,300
Housing Units in
Existing County
Contracts****           700                  0    $3,802,393    $3,802,393       $1,118,578     $2,190,000   $2,190,000       $13,102,364
Total Capital and
Operating:             8,303     $354,901,320 $109,004,435 $102,181,887          $78,233,978   $76,956,898   $70,609,050 $791,888,568
County Operating
Obligation                                 N/A    53,000,000    60,000,000       60,000,000     60,000,000   60,000,000 $293,000,000
City Capital and
Operating
Obligation                       $354,901,320 $56,004,435 $42,181,887 $18,233,978              $16,956,898 $10,609,050       $498,886,568
Outreach
                        N/A                N/A     2,449,650     4,899,300                0              0               0      7,348,950
TOTAL City
Obligation                       $354,901,320    $58,454,085    $47,081,187      $18,233,978   $16,956,898   $10,609,050     $506,235,518




‘Operations for Acquisition Units based on eight months operations in FY 2020-21. Operations for Other Interim Beds, Leased
Facilities, and Safe Parking based on eight months average operating time cost in FY 2020-21
*+
   Operating Costs: ABFI Beds: $60/bed/night; Other Interim Beds, Acquisition Units, Leased Facilities: $45/bed/night; Safe Parking:
$30/car/night
***
     City Capital and Operating Obligation in FY 2020-21 does not include ABH Beds, which are fully funded with City FIEAP and
HHAP funds.
****
     A portion of these services have been funded with City HEAP




Funding Sources for the Proposed Plan
Given the City’s precarious financial situation as a result of the COVID-19 crisis, the City needs to
use all available resources for this plan without impacting the General Fund in the immediate future.
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 14 of 96 Page ID
                                     #:2687

                                                                             CAO File No.                        PAGE
                                                                             0220-05734-0002
                                                                                                                        8

This Office proposes that the plan be funded as outlined in Table 2 (Attachment 2) in Fiscal Year
(FY) 2020-21. This funding proposal would allocate Coronavirus Relief Fund (CRF), Emergency
Solutions Grant-COVID (ESG-COVID), and the County of Los Angeles service funding commitment
dollars to implement the plan. The State of California Flomeless grants, the Flomeless Emergency
Aid Program (HEAP) and the Homeless Housing, Assistance and Prevention (HHAP), have already
been allocated to cover the construction and operating costs for the A Bridge Home Program beds
included in this effort.

Table 2: Proposed Funding in FY 2020-21

                                                                                                   State/        County
                                                                                     ESG-         Federal        Service
                                                       HEAP/                        COVID         Housing      Commitment
Type of Unit/Intervention                    Units     HHAP           CRF                          Funds
New Interim Housing Beds

                               Capital        842    $34,201,320
-ABH Beds
                             Operating               $19,721,755
- Other Interim Beds
                               Capital        740                   $34,500,000
(Including Pallet
Shelters)**
                             Operating                                                                         $8,103,000
New permanent housing units/not
included in existing County
Contracts                                    908                                                $136,200,000

                               Match         1,000                 $150,000,000
Acquired Units
                             Operating                                                                         $10,950,000

                            Rehabilitation                                        $30,000,000
Rapid Rehousing/ Shared Housing



                                             3,000                                $97,165,429

                              Leasing
Leased Facilities **                                                               $3,951,600
                                             600
                             Operating                                                                          $6,570,000
Safe Parking
                                             513                                                                $3,744,900
Housing Units in Existing County
Contracts                                    700
Outreach
                                                                                   $2,449,650
Administration                                                       $2,500,000
                                                                          (BOE)
                                                                      $100,000
                                                                         (GSD) TBD
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 15 of 96 Page ID
                                     #:2688

                                                                                  CAO File No.                         PAGE
                                                                                  0220-05734-0002
                                                                                                                              9



TOTAL                                        8,303       $53,923,075    $187,100,000 $133,566,67E $136,200,000        $29,367,900
  Operating Costs: ABH Beds: $60/bed/nrght; Shelters, Leased Facilities: $45/bed/night; Safe Parking: $30/car/night, based on
average operating time of eight months operations for Other Interim Beds, Acquired Units, Leased Facilities, and Safe Parking in F
 2020-21.
*** Reflects the entire cost of the program for four (4) years using ESG-COVID.




STATUS OF PLAN AND FUNDING RECOMMENDATIONS


New Beds as of June 16, 2020
New Beds
The City has created 377 new beds through its A Bridge Home Program (ABH) since June 16,
2020. An additional 385 new beds are scheduled to open by September 10, 2020, and 80 more by
December 31, 2020.


New Beds in Existing County Aqreements/Proposition HHH Units and ABH Beds
147 of the beds in existing County service agreements have opened since June 16, 2020 and an
additional 506 will be completed by December 31,2020. These beds include eight (8) Proposition
HHH projects with 404 units, all of which are track to be completed by January 2021, It also includes
four (4) ABH projects with 347, which will be in operation by December 2020.

Development of New Beds/Inventions
City-owned sites for interim housing use are extremely limited, given that the City has been
assessing public sites for interim and permanent housing development since 2016. Most of the
feasible City-owned sites are being used for the A Bridge Home Program (ABH) and/or are in
development for permanent supportive and affordable housing.

As of June 16, 2020, City staff have reviewed over 90 publicly and privately-owned for interim
housing, safe parking, and leasing potential, not including the sites being reviewed for the State
Homekey acquisition grant described below. Of these sites, 29 have been deemed infeasible. Six
(6) sites are in layout and design phase for pallet shelters with the Bureau of Engineering (BOE)
and five (5) are being recommended in this report for safe parking. The Department of General
Services (GSD) has initiated lease negotiations on (4) sites and three (3) California Department of
Transportation (Caltrans) have been submitted for use approval to the Federal Highway
Administration (FHWA). The remaining sites are undergoing review and vetting with the site
owners.
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 16 of 96 Page ID
                                     #:2689

                                                                CAO File No.                 PAGE
                                                                0220-05734-0002
                                                                                                10

Interim Housing Sites in Development
The Bureau of Engineering (BOE) is completing the layout of six (6) pallet shelter sites and will be
releasing two (2) sites for design/bid. We recommend $34,500,000 in CRF monies; $22,500,000
previously approved, and an additional $12,000,000 recommended in this report for these six (6)
sites. If the sites are not completed by December 2020, the remaining costs for the sites may have
to be transferred to another source given the CRF expenditure deadline. This report also
recommends funding for three (3) of these sites, for a total of 370 beds. Two (2) of these sites are
underutilized Department of Recreation and Parks (RAP) sites. The RAP Commission approved
the use of these sites on August 6, 2020. These funding recommendations are based on BOE's
rough order of magnitude (ROM); final costs will be adjusted when the contractors for each site are
selected. To determine the sites feasibility, BOE surveyed the sites, assessed utility and sewer
accessibility, prepared sites plans, and conducted a California Environmental Quality Act (CEQA)
analysis of the proposed sites. BOE will transmit CEQA analysis under separate cover and the City
Council and Mayor must approve BOE's determination that this use is categorically exempt from
CEQA. These include:


        CD    Site                            Number of Beds         Amount
        2     11471 Chandler Blvd             66                     $4,933,700
        2     6099 Laurel Canyon              200                    $8,456,300
        3      19020-19040 W Vanowen Street   104                    $3,388,900


Rapid Rehousing and Shared Housing
In response to Motions from the Los Angeles City Council (Martinez - Buscaino - O’Farrell -
Krekorian - Price; C.F. 20-0687) and County Board of Supervisors, the Los Angeles Homeless
Services Authority (LAHSA) has proposed a countywide COVID-19 Recovery Plan for
Homelessness (Plan). The Plan proposes three (3) pathways for persons experiencing
homelessness to be permanently housed in units in the private rental market using resources made
available from the State and Federal governments in response to the COViD-19 pandemic. The
total cost to implement the Plan Countywide is $806,595,605 over three (3) years. The County of
Los Angeles has committed $308.6 million toward the Plan.

This Plan includes landlord incentives and move-in assistance, such as security deposits, furniture
and household goods. LAHSA anticipates that shared housing will be heavily relied upon as a
placement option to extend funding for rental assistance to as many individuals and households as
possible.

LAHSA’s Recovery Plan dovetails with the City’s need to tap into the private rental market to meet
the target number of units in the City’s COVID-19 Homelessness Roadmap (Roadmap). Making
this investment would also reduce the City’s operations obligation in years 2-5 of this effort. As
such, the CAO requested a proposal from LAHSA outlining how the programs included in the Plan
can be used to address the populations specified in the Roadmap. LAHSA’s response outlined a
plan to house 7,500 individuals in 18 months and 10,000 in 24 months for a total cost of
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 17 of 96 Page ID
                                     #:2690

                                                                 CAO File No.                 PAGE
                                                                 0220-05734-0002
                                                                                                 11

$264,890,902 over four (4) years. The proposal identified costs for four (4) years, because a limited
number of program participants will require rental assistance and case management support
beyond the initial 18-month placement period, at a cost of $4,784,517.

At this time, the CAO recommends funding in the amount of $97,165,430 over four (4) years for
3,000 placements in 18 months - an average of 200 placements per Council District. The three (3)
Plan pathways, the number of individuals and households anticipated to be housed through each,
a projected placement schedule, funds requested for each pathway, and proposed accountability
requirements are described below.

COVID-19 Recovery Plan for Homelessness Pathways
The three (3) pathways in the Plan provide varying levels of rental assistance, case management
and other supports to place persons from the target populations into rental units in the private
market. These pathways include:

Pathway 1 (Bridge Subsidy): Designed to house individuals who need more support and are eligible
for permanent supportive housing (PSH).
          • Proposed for 1,201 (40%) of the 3,000 placement target:
                o 961 of these individuals will receive 100% rent subsidy and intensive case
                   management until a PSH unit becomes available; and
                o 240 are estimated to be able to stabilize enough to remain in their unit and
                   taper to a shallow subsidy of $300-750 per month.

Pathway 2 (Recovery Housing): For lower-need participants who can transition to private housing,
deep rental assistance for 12-18 months with case management, tapering to either no rental
assistance or to a shallow subsidy. This intervention also includes problem-solving resources to
transition people to permanent housing without any ongoing rental assistance.
    • Proposed to assist 1,514 (50%) of the 3,000 placement target:
           o 1,062 of these individuals or households are expected to be able to maintain their unit
              permanently without the need for ongoing subsidies:
                  ■ 683 will taper off the subsidy within 18 months;
                  ■ 379 within 12 months;
                  ■ 171 additional individuals are expected to be able to taperto a shallow subsidy
                     of up to $530 per month after 18 months of deeper rental assistance; and
                  ■ 281 individuals are expected to be able to obtain and maintain permanent
                     housing with problem solving resources such as family reunification, obtaining
                     benefits, move-in assistance, etc., and no rental subsidy.

Pathway 3 (Shallow Subsidy): Provides an ongoing shallow subsidy of up to $530 per month to 285
individuals with sufficient income to cover some, but not all of market rent. Table 3 below
summarizes these pathways and expected outcomes:
      Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 18 of 96 Page ID
                                       #:2691

                                                                          CAO File No,                   PAGE
                                                                          0220-05734-0002
                                                                                                            12

 Table 3. COVID-19 Recovery Plan for Homelessness Proposed for the City of Los Angeles
  Pathway                                   Outcome                Number              Percent
                                 PSH                                  961                32%
  1. Bridge Subsidy
                                Shallow Subsidy                       240                 8%
  Subtotal - Bridge Subsidy
                                No Subsidy after 18 Months
                                 Rental Assistance                    683                23%
                                No Subsidy after 12 Months
                                Rental Assistance                     379                12%
  2. Recovery Housing
                                Shallow Subsidy after 18
                                Months Rental Assistance              171                6%
                                Problem Solving, no Rental
                                Assistance                           281                 9%
  Subtotal - Recovery Housing
  3. Shallow Subsidy            Ongoing Shallow Subsidy              285                 10%
  Total                                                             3,000               100%




 Expected Placement schedule
 With funding for these rental subsidies and services, LAHSA estimates that 3,000 people
 experiencing homelessness can be housed in the next 18 months as described in Table 4 below.


 Table 4. Placement Schedule by Pathway
                                      Placement Schedule
                           FY 2020-21       FY 2020-21               FY 2021-22
 Pathway                      Q1-Q2           Q3-Q4                    Q1-Q2                Total
 Bridge Subsidy                650              551                                         1,201
 Recovery Housing              600              914                                         1,514
 Shallow Subsidy                80              115                       90                 285
 Total                        1,330            1,580                      90                3,000


 LAHSA estimates the total cost of all of these interventions is $97,165,430 million over four (4)
 years. Costs are summarized by pathway in Table 5 below.

 Table 5. Costs by Pathway
                                                 Annual Cost
 Recovery Housing       FY 2020-21     FY 2020-21
 Pathway________          Q1-Q2          Q3-Q4        FY 2021-22      FY 2022-23     FY 2023-24        Total
 Bridge Subsidy*         $9,520,767    $15,026,657      $6,366,132      $2,544,480     $2,544,480   $36,002,516
 Recovery Housing*       $8,549,854    $17,633,037    $20,993,417       $3,684,186     $1,335,684   $52,196,178
 Shallow Subsidy           $407,029     $1,023,443      $2,600,896      $2,467,684     $2,467,684    $8,966,736
 Total                  $18,477,650    $33,683,137    $29,960,444       $8,696,350     $6,347,848   $97,165,430
includes landlord engagement and shallow subsidy costs associated with these pathways.


 Recommended Reporting Requirements:
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 19 of 96 Page ID
                                     #:2692

                                                                    CAO File No.                  PAGE
                                                                    0220-05734-0002
                                                                                                     13

This recommendation represents a significant portion of the 6,700 persons the City has committed
to house as part of the Roadmap. This is also a substantial expansion of the City’s rental assistance
and rehousing infrastructure on a very aggressive timeframe. As such, in order to ensure the City
has sufficient information to assess progress and that funding or programmatic adjustments can
be made quickly as needed, we recommend the following reporting and accountability requirements
for LAHSA and the service providers that will carry out this program:

                  1.Require service providers to:
                        a. Assess and enroll (intake) any individual seeking assistance into the
                           Coordinated Entry System (CES), whether or not assistance is readily
                           available at the time it is requested;
                                                                                                            !
                        b. Submit invoices for reimbursement within two (2) weeks of the end of
                           the reporting period; and
                        c. Submit performance data on a monthly basis describing program
                           enrollments, placements, housing retention, and funds expended by
                           program pathway.
                  2 Instruct LAHSA to report to the City Administrative Officer’s City Homeless
                   .


                    Coordinator monthly on program performance, Citywide, by Council District
                    and by service provider, including enrollments, placements, housing retention,
                    and funds expended for each housing pathway.

Leasing
The City is also exploring leasing options, and at least 19 sites are being assessed for interim
housing. The General Services Department (GSD) is actively engaged in four (4) lease
negotiations. Three (3) of these sites are vacant lots; one (1) is a community center owned by the
Knights of Columbus in Council District 3. Brilliant Corners, under contact with the City for real
estate evaluation services for interim housing, is assessing the capital improvements that would be
needed to use the Knights of Columbus site for interim housing. Pending confirmation of owner
interest the BOE will be requested to provide draft designs and cost estimates for the three (3)
vacant lots to further determine feasibility, in collaboration with the Council Offices. This Office will
provide leasing and funding recommendations regarding these and any other private sites deemed
feasible for interim housing in subsequent reports.


Acquisition - State of California: Notice of Funding Availability HomeKey Program
The State of California Department of Housing and Community Development (state) issued a
 Notice of Funding Availability Homekey Program (Homekey) for approximately $600 million of grant
funding to expand the inventory of housing for people experiencing homelessness or at risk of
 homelessness and impacted by COVID-19 on July 16, 2020. The $550 million is from the state’s
direct allocation of the federal Cononavirus Aid Relief Funds (CRF) and $50 million is derived from
the state’s General Fund to supplement the acquisition fund and provide initial operating subsidies
for Homekey sites. The state will fund up to $200,000 per door on these acquisitions if the
jurisdiction provides a match of $150,000 per door. The state has set-aside $161.5 million as the
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 20 of 96 Page ID
                                     #:2693

                                                                   CAO File No.                 PAGE
                                                                   0220-05734-0002
                                                                                                    14

allocation for the Los Angeles County Region, but has indicated additional funding beyond this
amount may be available.

Given the CRF expenditure deadline of December 30, 2020, the state’s priority application deadline
is August 13, 2020, with a final deadline of September 29, 2020. Because of this short turn around,
my Office recommends that the City partner with the Housing Authority of the City of Los Angeles
(HACLA), to apply for feasible properties. HACLA has existing real estate acquisition capabilities
and has agreed to work with the City on this acquisition effort. HACLA will acquire the properties
on behalf of the City, which thereafter, would be transferred to a qualified service
provider/owner/operator selected by the City through a competitive Request for Proposals (RFP).
The City will place a Deed of Trust and a Regulatory Agreement on the property to ensure the City’s
control over the use of the site.

As we are proposing to use the CRF funds allocated to the City as the matching source for this
effort, the City Attorney has advised that we prioritize properties that can be occupied within 90
days, given that this is a COVID-response program. We also recommend that properties be
prioritized in the following manner:

   1. Properties for interim housing use only given the lack of operating (rental vouchers), that
      could be occupied immediately and within 90 days;
   2. Prosperities with no or minimal rehabilitation need; and
   3. Properties that could be converted to permanent housing within three (3) to five (5) years.

The CAO received over 100 properties from Council Offices, Project Roomkey service providers
and the County for acquisition vetting. The Department of General Services initiating the vetting
process by ensuring the owner’s interest in selling the property. Given the tight deadline for priority
applications, and capacity, the CAO submitted 31 properties to HACLA for vetting, ensuring Council
District priority sites, Project Roomkey sites, and a Council District mix. The goal is for the HACLA
and the City to submit its applications by August 13th to ensure properties are considered on the
rolling basis.

In addition to assisting the City with its acquisition efforts, HACLA proposes to acquire properties
that HACLA will own and operate as permanent housing units. HACLA will cover the matching
funds for any properties that the agency intends to own and operate, but will prioritize the City’s
6,000 new bed target population for occupancy of these HACLA units.

This report recommends approval for applying for up to $250 million in state funds. This would allow
the City and HACLA to apply for up to 1,250 units. The City’s estimated match if all properties are
successful would be a maximum of $150 million. Included in the recommendation is authority for
the CAO to enter into an Agreement with HACLA outlining roles and responsibilities. We are also
requesting an allocation of $30 million in ESG-COVID for any emergency rehabilitation that may
be needed for City acquired properties. We will report on the need for these funds once the
properties have been acquired.
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 21 of 96 Page ID
                                     #:2694

                                                                 CAO File No.                   PAGE
                                                                 0220-05734-0002
                                                                                                      15


The Mayor’s Office and the Housing and Community Investment Department (HCID) are working
on a potential second round of City of Homekey applications. The Mayor’s Office and HCID will
work with HACLA and selected development partners, if state funding and City matching funds are
available, to submit these applications by the final Homekey September 29, 2020 deadline. HCID
will report on the process and timeframe for this effort.


Safe Parking
There are 26 sites with 513 spaces proposed in Council District Plans for Safe Parking. 20 of these
sites are on publicly-owned property and 6 are private sites. For the first set of Safe Parking
recommendations, this Office provided a list of nine (9) sites to LAHSA to review according to the
need for safe parking both Council Districtwide and in close proximity to the proposed sites. Need
was assessed based on the density of people experiencing homelessness living in vehicles close
to the site and the utilization rate of any other Safe Parking programs nearby. The sites provided
to LAHSA were either owned by the City or by private entities that had expressed interest in allowing
their property to be used for Safe Parking free of charge.

Based on LAHSA’s assessment, we recommend approval of the following five (5) sites and funding
for new Safe Parking programs described in Table 6 below. As these sites are available free of
charge, funding wifi cover the services for overnight parking at each site. We further recommend
that the Mayor and City Council instruct LAHSA to work with Council Offices to identify providers
for each of these new sites from the existing list of safe parking operators.

Table 6. Recommended Safe Parking Sites

                                  Council                       Proposed No.
  No.    Location                 District   Ownership             of Spaces       Proposed Funding

                                             Public - LADOT                25              $205,500
   1     7128 Jordan Ave,            3

                                             Private - Church
   2     11000 National Blvd.        5                                     30               $246,60

         4301 S Central Ave.
   3                                 9       Public - GSD                  10               $82,200

         2444-2450 S. Crenshaw
   4     Blvd.                       10      Public-HCID                   10               $82,200

                                             Private - Church
   5     20440 Lassen St.            12                                    10               $82,200

         Total                                                             85              $698,700
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 22 of 96 Page ID
                                     #:2695

                                                                   CAO File No.                  PAGE
                                                                   0220-05734-0002
                                                                                                    16


The CAO will continue to review sites proposed for Safe Parking in the Council District Plans with
LAHSA, and will provide recommendations for approval of additional sites and funding in
subsequent reports.

In the process of reviewing these sites, LAHSA reported that Safe Parking sites Citywide are
currently underutilized as a result of relaxed parking requirements.


Services
In order to expedite the process of identifying homeless service providers to operate new
interventions developed under the COVID-19 City Homeless Roadmap, LAHSA will issue a
Request for Information (RFI), which will include specifications for anticipated interventions. The
RFI will result in a list of providers interested in operating these sites. As sites are approved by the
Mayor and Council, the City will also identify providers from this list and instruct LAHSA to execute
contracts for the operation of each site. Based on lessons learned from ABH Program, this process
is intended to provide potential operators with standard information regarding City interventions in
advance to avoid delays.

Upon approval of this report, LAHSA will issue the RFI. The RFI will be issued on a rolling basis so
that new providers can be added as responses are received; however the initial list of potential
operators will be available three (3) weeks after the date of issuance. This office expects the
operator list to be available for sites recommended for approval in the next report on the City
COVID-19 Homelessness Roadmap.


Outreach
A dedicated outreach program is needed to ensure that City interventions are targeted for the
populations in City COVID-19 Homelessness Roadmap. LAHSA reports that one (1) dedicated
outreach team will be needed in each Council District to coordinate identification and navigation of
individuals from the City COVID-19 Homelessness Roadmap target populations into newly created
interventions. These teams will work closely with the Mayor and Council Offices to identify target
areas, create by-name lists of people residing in these areas and coordinate and track the
placement process monthly.

The total annual cost for this program is $4,899,300 or $7,348,950 over the 18-month program.
This includes $206,500 per team, or $3,097,500 annually for 15 teams. LAHSA has also identified
additional support needed for this effort, including: five (5) including housing navigators; two (2)
program coordinators; four (4) project managers; one (1) dedicated interim and permanent housing
matcher; and associated analyst, data management, and supervisory support. The annual cost of
these additional positions is $1,801,800.
    Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 23 of 96 Page ID
                                     #:2696

                                                                CAO File No.                PAGE
                                                                0220-05734-0002
                                                                                               17

FISCAL IMPACT

There is no impact to the General Fund as a result of the recommendations in this report at this
time. All of the recommendations in this report will be funded with CARES Act funding or the County
of Los Angeles service funding commitment in FY 2020-21.


FINANCIAL POLICIES STATEMENT

The recommendations in this report comply with the City Financial Policies.

Attachments
1. Table 1: Proposed Plan
2. Table 2: Proposed Funding in FY 2020-21

RHL: YC.MB: 16210010
      Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 24 of 96 Page ID
Attachment 1
                                       #:2697


Table 1: Proposed Plan
                                                                        Net New Cost** By Fiscal Year (FY)
Type of                Number Estimated
Unit/Intervention      of Units Capital Cost     2020-21 ***   2021-2022        2022-23        2023-24        2024-25         Total Cost
New Interim
Housing Beds
- ABH Beds
                         842       34,201,320     19,721,755    18,439,800      18,439,800     18,439,800     18,439,800 $127,682,275
- Other Interim Beds
(Including Pallet
Shelters)*               740       34,500,000      8,103,000   12,154,500      12,154,500      12,154,500    12,154,500       $91,221,000
New permanent
housing units/not
included in
existing County
Contracts               908       136,200,000              0               0              0              0               0 $136,200,000
Acquisition
Operations*             1,000     150,000,000    10,950,000    16,425,000      16,425,000      16,425,000    16,425,000 $226,650,000
Rapid
Rehousing/Shared
Housing                 3,000             N/A    52,160,787    29,960,444       8,696,350       6,347,848                0    $97,165,429
Leased
Facilities*

- Leasing               600                       3,951,600     5,927,400       5,927,400       5,927,400    5,927,400        $27,661,200
                                          N/A
 Operating              513
                                                  6,570,000    $9,855,000       9,855,000       9,855,000    9,855,000        $45,990,000
Safe Parking
                        513               N/A    $3,744,900    $5,617,350      $5,617,350      $5,617,350    $5,617,350       $26,214,300
Housing Units in
Existing County
Contracts'              700                  0   $3,802,393 $3,802,393         $1,118,578      $2,190,000    $2,190,000       $13,102,364
Total Capital and
Operating:             8,303     $354,901,320 $109,004,435 $102,161,887        $78,233,978    $76,956,698    $70,609,050     $791,886,568
County Operating
Obligation                                N/A    53,000,000    60,000,000      60,000,000      60,000,000    60,000,000      $293,000,000
City Capital and
Operating
Obligation                       $354,901,320 $56,004,435 $42,181,867 $18,233,978             $16,956,898 $10,609,050 $498,886,568
Outreach
                        N/A               N/A     2,449,650     4,899,300                 0              0               0      7,348,950
TOTAL City
Obligation                       $354,901,320    $58,454,085   $47,081,187     $18,233,978    $16,956,898    $10,609,050     $506,235,518
"Operations for Acquisition Units based on eight months operations in FY 2020-21. Operations for Other interim Beds, Leased
Facilities, and Safe Parking based on eight months average operating time cost in FY 2020-21
""Operating Costs: ABH Beds: $60/bed/night; Other Interim Beds, Acquisition Units, Leased Facilities: $45/bed/night; Safe Parking:
$30/car/night
    City Capital and Operating Obligation in FY 2020-21 does not include ABH Beds, which are fully funded with City HEAP and
HHAP funds.
****
     A portion of these services have been funded with City HEAP.
      Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 25 of 96 Page ID
Attachment 2
                                       #:2698


Table 2: Proposed Funding in FY 2020-21

                                                                                                             State/        County
                                                                                               ESG-         Federal        Service
                                                                HEAP/                         COVID         Housing      Commitment
 Type of Unit/Intervention                        Units         HHAP             CRF                         Funds
 New Interim Housing Beds

                                   Capital         842       $34,201,320
 - ABH Beds
                                 Operating                   $19,721,755
- Other Interim Beds
                                   Capital         740                        $34,500,000
(Including Pallet
Shelters)
          t*
                                 Operating                                                                               $8,103,000
New permanent housing units/not
included fn existing County
Contracts                                          908                                                    $136,200,000

                                   Match          1,000
Acquired Units **                                                            $150,000,000

                                 Operating                                                                               $10,950,000

                                Rehabilitation                                              $30,000,000
Rapid Rehousing/ Shared Housing'



                                                  3,000                                     $97,165,429

                                  Leasing                                                    $3,951,600
Leased Facilities i ■: :
                                                   600
                                 Operating                                                                                $6,570,000
Safe Parking**
                                                   513                                                                    $3,744,900
Housing Units in Existing County
Contracts                                          700
Outreach
                                                                                             $2,449,650
Administration                                                                 $2,500,000
                                                                                   (BOE)
                                                                                $100,000
                                                                                   (GSD) TBD



TOTAL                                             8,303      $53,923,075    $187,100,000 $133,566,67£ $136,200,000       $29,367,900
 ** Operating Costs: ABH Beds: $60/bed/night; Shelters, Leased Facilities: $45/bed/night; Safe Parking: $30/car/night, based on
average operating time of eight months operations for Other Interim Beds, Acquired Units, Leased Facilities, and Safe Parking in F
 2020-21.
-jHt*
        Reflects the entire cost of the program for four (4) years using ESG-COVID.
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 26 of 96 Page ID
                                 #:2699




                       Exhibit B
  Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 27 of 96 Page ID
                                   #:2700


Ad Hoc Committee on COVID-19 Recovery and Neighborhood Investment
Wednesday, September 2, 2020
Item 1 and 2: C.F. 20-0687 and 20-0841 -AMENDED RECOMMENDATIONS

That the City Council, subject to the Mayor's approval:

   1. APPROVE the proposed plan as outlined in Table 1 of this report and request that the City
      Administrative Officer report regularly on status and amendments;

   2. APPROVE the use of the City-owned site at 19020-19040 West Vanowen Street in Council
      District 3 for a pallet shelter;

   3. APPROVE the use of the Department of Recreation and Parks-owned site at 1221 S.
      Figueroa Place in Council District 15 for a pallet shelter, pending the Recreation and Parks
      Commission approval on September 17, 2020;

   4. APPROVE $22,014,735 for the construction of the following four (4) pallet shelters with 525
      beds:

         CD                 Site              Number of Beds          Amount

          2    11471 Chandler Blvd                           75            $4,933,700

          2   6099 Laurel Canyon                           200             $8,456,300

          3    19020-19040 W Vanowen Street                 100            $3,388,900

         15   1221 S. Figueroa Place                       150             $5,235,835


          a. ALLOCATE up to $21,894,735 from the COVID-19 Federal Relief Fund No. 63M,
             Department No. 10, Account No. 1OT695 as follows. Eligible costs incurred from
             these allocations will be reimbursed from the COVID-19 Federal Relief Fund.
                 i. Up to $4,903,700 to COVID-19 Federal Relief Fund No. 63M, Account No.
                    10TXXX, 11471 Chandler Blvd.;
                ii. Up to $8,426,300 to COVID-19 Federal Relief Fund No. 63M, Account No.
                    1OTXXX, 6099 Laurel Canyon;
               iii. Up to $3,358,900 to COVID-19 Federal Relief Fund No. 63M , Account No.
                    1OTXXX, 19020-19040 Vanowen Street; and
              iv.   Up to $5,205,835 to COVID-19 Federal Relief Fund No. 63M, Account No.
                    10TXXX, 1221 S. Figueroa Place.

          b. REPROGRAM $120,000 from the Homeless Emergency Aid Program (HEAP) Grant
             Special Fund No. 60P, Activity Category 1 -Capital and Operating Support- A Bridge
             Home, allocated to the Engineering Special Services Fund No. 682, Department No.
             50, Account No. 50RVDI, Crisis Bridge Housing Facilities - Various Engineering
             Services as follows:                Oate:          Oj ,., 1},.- rvCl
                                                   Submitted In [j)ffJ)-- /~ Committee
                                                  Council File No: 1-V -Ott~? j' to-     C:W.l l
                                                   No:f~.
                                                  ltf!m   4..       3ll_
                                                  ~: .~ %0
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 28 of 96 Page ID
                                 #:2701


                                      Council                        Proposed No.   Proposed
No    Location                        District         Ownership      of Spaces     Funding


1     7128 Jordan Ave.                   3        Public - LADOT         25              $205,313


2     11000 National Blvd.               5        Private- Church        30              $246,375


3    4301 S Central Ave.                 9        Public- GSD            10               $82,125
                                                                         10
4                                       10        Public- HCID
      2444-2450 S. Crenshaw Blvd.                                                         $82,125
      Cahuenga Branch Library
7     4591 Santa Monica Blvd.           13        Public - Library       10               $82,125


5    711 S. Beacon                      15        Public- GSD            30              $246,375


6     19610 Hamilton Ave                15        Public - HACLA         25              $205,313


14. DIRECT the Los Angeles Homeless Services Authority to work with the Council Offices
    outlined in recommendation 13 to identify service providers for these safe parking sites;

15.1NSTRUCT the General Manager of the Housing and Community Investment Department
   or designee, to execute a new contract with the Los Angeles Homeless Services Authority
   for the Emergency Solutions Grant- COVID funding and the Los Angeles County service
   commitment approved in this report;

16.1NSTRUCT the Housing and Community Investment Department, with the assistance of the
   City Homeless Coordinator, to add a provision to the City's new agreement with the Los
   Angeles Homeless Services Authority for COVID Roadmap Programs that:
    a. Require service providers to:
        i. Assess and enroll (intake) any individual seeking assistance into the Coordinated
           Entry System (CES), whether or not assistance is readily available at the time it is
           requested;
       ii. Submit invoices for reimbursement within two (2) weeks of the end of the reporting
           period; and
      iii. Submit performance data on a monthly basis describing client contacts, program
           enrollments, placements, housing retention, and funds expended by program
           pathway.

     b. Instruct the Los Angeles Homeless Service Agency to report to the City Homeless
        Coordinator in the Office of the City Administrative Officer monthly on fund expenditures,
        program performance, Citywide, by Council District and by service provider, including
        enrollments, placements, housing retention, and funds expended for each housing
        pathway.
                                             Page 3 of 4
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 29 of 96 Page ID
                                 #:2702




                       Exhibit C
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 30 of 96 Page ID
                                 #:2703
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 31 of 96 Page ID
                                 #:2704
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 32 of 96 Page ID
                                 #:2705
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 33 of 96 Page ID
                                 #:2706
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 34 of 96 Page ID
                                 #:2707
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 35 of 96 Page ID
                                 #:2708
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 36 of 96 Page ID
                                 #:2709
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 37 of 96 Page ID
                                 #:2710
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 38 of 96 Page ID
                                 #:2711
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 39 of 96 Page ID
                                 #:2712
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 40 of 96 Page ID
                                 #:2713
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 41 of 96 Page ID
                                 #:2714
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 42 of 96 Page ID
                                 #:2715
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 43 of 96 Page ID
                                 #:2716
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 44 of 96 Page ID
                                 #:2717
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 45 of 96 Page ID
                                 #:2718
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 46 of 96 Page ID
                                 #:2719
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 47 of 96 Page ID
                                 #:2720
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 48 of 96 Page ID
                                 #:2721
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 49 of 96 Page ID
                                 #:2722
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 50 of 96 Page ID
                                 #:2723
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 51 of 96 Page ID
                                 #:2724
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 52 of 96 Page ID
                                 #:2725
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 53 of 96 Page ID
                                 #:2726
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 54 of 96 Page ID
                                 #:2727
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 55 of 96 Page ID
                                 #:2728
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 56 of 96 Page ID
                                 #:2729
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 57 of 96 Page ID
                                 #:2730
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 58 of 96 Page ID
                                 #:2731
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 59 of 96 Page ID
                                 #:2732
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 60 of 96 Page ID
                                 #:2733
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 61 of 96 Page ID
                                 #:2734
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 62 of 96 Page ID
                                 #:2735
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 63 of 96 Page ID
                                 #:2736
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 64 of 96 Page ID
                                 #:2737
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 65 of 96 Page ID
                                 #:2738
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 66 of 96 Page ID
                                 #:2739
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 67 of 96 Page ID
                                 #:2740
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 68 of 96 Page ID
                                 #:2741




                       Exhibit D
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 69 of 96 Page ID
                                 #:2742
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 70 of 96 Page ID
                                 #:2743
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 71 of 96 Page ID
                                 #:2744
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 72 of 96 Page ID
                                 #:2745
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 73 of 96 Page ID
                                 #:2746
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 74 of 96 Page ID
                                 #:2747
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 75 of 96 Page ID
                                 #:2748
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 76 of 96 Page ID
                                 #:2749
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 77 of 96 Page ID
                                 #:2750
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 78 of 96 Page ID
                                 #:2751
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 79 of 96 Page ID
                                 #:2752
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 80 of 96 Page ID
                                 #:2753
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 81 of 96 Page ID
                                 #:2754
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 82 of 96 Page ID
                                 #:2755
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 83 of 96 Page ID
                                 #:2756
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 84 of 96 Page ID
                                 #:2757
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 85 of 96 Page ID
                                 #:2758
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 86 of 96 Page ID
                                 #:2759
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 87 of 96 Page ID
                                 #:2760
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 88 of 96 Page ID
                                 #:2761
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 89 of 96 Page ID
                                 #:2762
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 90 of 96 Page ID
                                 #:2763
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 91 of 96 Page ID
                                 #:2764
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 92 of 96 Page ID
                                 #:2765
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 93 of 96 Page ID
                                 #:2766
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 94 of 96 Page ID
                                 #:2767
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 95 of 96 Page ID
                                 #:2768
Case 2:20-cv-02291-DOC-KES Document 174 Filed 09/08/20 Page 96 of 96 Page ID
                                 #:2769
